TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00623-CV



                                    In re Kenneth W. Eilers


                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                            MEMORANDUM OPINION


               Relator’s petition for writ of habeas corpus is denied. See Tex. R. App. P. 52.8(a).

Relator’s petition in the alternative for writ of mandamus is also denied. See id.




                                              ___________________________________________

                                              Diane Henson, Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: November 1, 2007